Citation Nr: 9925552	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  94-42 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


REMAND


The veteran had active duty from October 1951 to October 
1955.

This case was remanded in 1997 and 1999.  At that time, the 
Board requested service department clinical, hospital, 
medical, progress and nurses notes concerning claimed 
hospitalization at Lowrey AFB.  The 3101 request of 1997 
requested medical and clinical data.  The request from the RO 
was not adequate.  The RO did not request hospital, progress 
and nurses notes.  Therefore, the case is remanded for the 
following:

1.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  The 
3101 must specifically include a request 
for hospital, medical, progress and 
nurses notes for the period of 
hospitalization in July 1955.

2.  If no records are received, the 
veteran must be informed of the non-
receipt of the requested evidence.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


